DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/16/2021 has been entered.

	
Response to Amendment
The office action is responding to amendment and arguments filed on 06/16/2021. Claims 1-3, 6-17, 19 and 21 are pending. No claim is amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. [US 2018/0088856] in view of ROGERS et al. [US 2012/0079424] and in further view of HWANG [US 2016/0179421].
Claim 1 is rejected over YU, ROGERS and HWANG.
YU teaches “An apparatus, comprising a storage system management unit to manage a storage system having physical storage resources divided into different reliability zones,” as “a grading device configured to determine a reliability grade for each of the first storage components as first grade information and for each of the second storage components as second grade information, and a system controller configured to provide a write command” [¶0009] (An storage system with system controller [i.e., management unit] is recited. The storage is divided into multiple zones based on grading [i.e., reliability] information.)
“wherein, a data item to be stored in the storage system is to be assigned a particular reliability level by the storage system management unit and is to be stored by the storage system management unit in one of the reliability zones that is to provide a level of protection against data loss that is at least as protective as the particular reliability level,” as “a system controller configured to provide a write command for data comprising at least first and second sectors to the first memory controller and the second memory controller based on the first grade information and the second grade information, and determine a first location and a second location to write the first sector and the second sector, respectively, based on the first grade information, the second grade information, and a threshold value.” [¶0009] (Based on grading information, data is assigned to particular location.)
YU does not explicitly teach wherein, the reliability level of the data item is changeable, and wherein, in order to change the data item's reliability level, the storage system management unit is to determine a different reliability zone for the data item and move the data item from the one of the reliability zones to the different reliability zone, and wherein, the move of the data item includes physically moving the data item from one physical storage location to another physical storage location.
However, ROGERS teach “wherein, the reliability level of the data item is changeable, and” as “A data protection level method comprises setting a numerical value of a system dynamic data protection level for each system of nodes; and in response to user input, setting a value of a data protection level for one or more data objects in a system, the value being a fixed numerical value or a dynamic value.” [¶0004] (Data protection level of each data can be dynamically adjusted.)
“wherein, in order to change the data item's reliability level, the storage system management unit is to determine a different reliability zone for the data item and move the data item from the one of the reliability zones to the different reliability zone, and” as “If the one or 
YU and ROGERS are analogous arts because they teach memory zoning based on protection level.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of YU and ROGERS before him/her, to modify the teachings of YU to include the teachings of ROGERS with the motivation of optimizing protection levels when replicating data in an object storage system. [ROGERS, ¶0025]
The combination of YU and ROGERS does not explicitly teach wherein, the move of the data item includes physically moving the data item from one physical storage location to another physical storage location.
However, HWANG teaches “wherein, the move of the data item includes physically moving the data item from one physical storage location to another physical storage location.” as “when a storage reliability level of a memory area storing specific data is changed into another storage reliability level, the specific data may be moved to another memory area having a storage reliability level corresponding to a required reliability level of the specific data.” [¶0111] (Based on the reliability change of storage, data is moved from one memory area to another.)
YU, ROGERS and HWANG are analogous arts because they teach memory system and memory controller.

Claim 2 is rejected over YU, ROGERS and HWANG.
YU teaches “wherein a requester that requests storage of the data item in the storage system identifies the reliability level.” as “In S520, the system controller 110 may transmit a write command for the first data D1 with data grades allocated thereto to the first through x-th memory controllers 121-4 through 421-4.” [¶0108] (System controller sends write command along with grade information.)
Claim 3 is rejected over YU, ROGERS and HWANG.
YU teaches “wherein the reliability level is identified with a command that requests the data item to be first written into the storage system.” as “The first memory controller 121-4 may receive the write command transmitted by the system controller 110 and may search for and find a storage component having the same grade as the first data grade, i.e., the first grade G1, from among the first storage components 123-1 through 123-n. Then, the first memory controller 121-4 may write the first sector D1-1 of the first data D1 to the found storage component.” [¶0110] (Based on grade information from the command, a sector is identified to store the data.)
Claim 9 is rejected over YU, ROGERS and HWANG.
YU teaches “wherein the physical storage resources comprise disk arrays.” as “The system controller 110 may, for example, include a host interface 111, at least one processor 112, 
Claim 10 is rejected over YU, ROGERS and HWANG.
YU teaches “wherein the physical storage resources comprise SSDs.” as “According to some example embodiments of the present disclosure, there is provided a data storage system including a plurality of solid state drives (SSDs) configured in a RAID system” [¶0011] (The storage system comprises SSDs.)
Claim 11 is rejected over YU, ROGERS and HWANG.
YU teaches “wherein the storage system management unit comprises: a zoning agent to establish protection levels of the reliability zones;” as “The first grading unit 121-3 may determine the grade (e.g., reliability grade information, etc.) of each of the storage components 123-1 through 123-n based on the information collected by the first sensing unit 121-2.” [¶0061] (The grading using is working as the zoning agent.)
“allocators to track available storage space in the reliability zones.” as “In some example embodiments, in a case in which a grading unit is provided separately from the first through j-th memory units 120-1 through 1201, the grading unit may determine the grade of each of the storage components included in each of the first through j-th memory units 120-1 through 120-j.” [¶0061] (Accordingly data is stored in appropriate block of memory.)
Claim 13 is rejected over YU, ROGERS and HWANG.
YU teaches “wherein respective storage capacities of the reliability zones are dynamically adjustable.” as “the data storage system according to some example embodiments may provide RAID data stripes of a consistent quality and/or reliability level based on the ( dynamic) data grades of the sectors of data that comprise the data storage system, and based on 
Claim 14 is rejected over YU, ROGERS and HWANG.
YU teaches “A system, comprising: a plurality of processing cores;” as “In the case of the blocks, units and/or modules being implemented by microprocessors or similar processing devices” [¶0159] (The system can have plurality of microprocessors.)
“a main memory; a main memory controller coupled between the plurality of processing cores and the main memory;” as “The system controller 110 may, for example, include a host interface 111, at least one processor 112, a redundant array of inexpensive disks (RAID) master controller 113, a reliability manager 114, and a memory interface 115,” [¶0036] (Memory and memory controller are in the system. There is a plurality of processor in the system.)
“a network interface;” as “Additionally, the system controller 100 may communicate with the host 100 over a network as part of a distributed storage system.” [¶0038] (For network storage, there will be network interface.)
“a storage system having physical storage resources divided into different reliability zones,” as “a grading device configured to determine a reliability grade for each of the first storage components as first grade information and for each of the second storage components as second grade information, and a system controller configured to provide a write command” [¶0009] (An storage system with system controller [i.e., management unit] is recited. The storage is divided into multiple zones based on grading [i.e., reliability] information.)
“wherein, a data item to be stored in the storage system is to be assigned a particular reliability level and is to be stored in one of the reliability zones that is to provide a level of protection against data loss that is at least as protective as the particular reliability level,” as “a system controller configured to provide a write command for data comprising at least first and second sectors to the first memory controller and the second memory controller based on the first grade information and the second grade information, and determine a first location and a second location to write the first sector and the second sector, respectively, based on the first grade information, the second grade information, and a threshold value.” [¶0009] (Based on grading information, data is assigned to particular location.)
YU does not explicitly teach wherein, the reliability level of the data item is changeable, and wherein, in order to change the data item's reliability level, the storage system having a management unit that is to determine a different reliability zone for the data item and move the data item from the one of the reliability zones to the different reliability zone, and wherein, the move of the data item includes physically moving the data item from one physical storage location to another physical storage location.
However, ROGERS teach “wherein, the reliability level of the data item is changeable, and” as “A data protection level method comprises setting a numerical value of a system dynamic data protection level for each system of nodes; and in response to user input, setting a value of a data protection level for one or more data objects in a system, the value being a fixed numerical value or a dynamic value.” [¶0004] (Data protection level of each data can be dynamically adjusted.)
“wherein, in order to change the data item's reliability level, the storage system having a management unit that is to determine a different reliability zone for the data item and move the data item from the one of the reliability zones to the different reliability zone, and” as “If the one or more data objects have a dynamic value of the data protection level in a system, the one or more data objects inherit the system dynamic data protection level of the system in which the one or more data objects reside.” [¶0004] (Data items inherits protection level from the storage zone the data resides. Therefore, to change reliability of data item, it has to be moved from one protection level zone to another protection level zone.)
YU and ROGERS are analogous arts because they teach memory zoning based on protection level.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of YU and ROGERS before him/her, to modify the teachings of YU to include the teachings of ROGERS with the motivation of optimizing protection levels when replicating data in an object storage system. [ROGERS, ¶0025]
The combination of YU and ROGERS does not explicitly teach wherein, the move of the data item includes physically moving the data item from one physical storage location to another physical storage location.
However, HWANG teaches “wherein, the move of the data item includes physically moving the data item from one physical storage location to another physical storage location.” as “when a storage reliability level of a memory area storing specific data is changed into another storage reliability level, the specific data may be moved to another memory area having a storage reliability level corresponding to a required reliability level of the specific data.” [¶0111] (Based on the reliability change of storage, data is moved from one memory area to another.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of YU, ROGERS and HWANG before him/her, to modify the teachings of combination of YU and ROGERS to include the teachings of HWANG with the motivation of The memory controller controls the memory devices such that data and required level data associated with a required reliability level of the data are stored in some or all of the memory areas. [HWANG, Abstract]
Claim 15 is rejected over YU, ROGERS and HWANG.
YU teaches “further comprising a network between the network interface and the storage system.” as “each of the first through j-th memory units 120-1 through 120-j included in the memory unit group 120 may be installed in one or more network devices and may be connected over a network as a distributed storage system (e.g., a network storage system, a cloud network storage system, etc.)” [¶0052] (A network is there to communicate among the network storages.)
Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. [US 2018/0088856] in view of ROGERS et al. [US 2012/0079424] in further view of HWANG [US 2016/0179421] and yet in further view of Haswell [US 2005/0132212].
Claim 6 is rejected over YU, ROGERS, HWANG and Haswell.
The combination of YU, ROGERS and HWANG does not explicitly teach wherein the data item is storable in a same file with another data item having a different reliability level than the data item's reliability level.
However, Haswell teaches “wherein the data item is storable in a same file with another data item having a different reliability level than the data item's reliability level.” as “at least 
YU, ROGERS, HWANG and Haswell are analogous arts because they teach memory zoning based on protection level.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of YU, ROGERS, HWANG and Haswell before him/her, to modify the teachings of YU to include the teachings of combination of YU, ROGERS and HWANG with the motivation of the advantages of the present invention are provided by a filing system controlling block-level storage on a plurality of storage units, such as hard disk drives, random access memory devices and/or optical drives. [Haswell, ¶0010]
Claim 7 is rejected over YU, ROGERS, HWANG and Haswell.
The combination of YU, ROGERS and HWANG does not explicitly teach wherein the data item's reliability level is a RAID level and the another data item's reliability level is a different RAID level.
However, Haswell teaches “wherein the data item's reliability level is a RAID level and the another data item's reliability level is a different RAID level.” as “At least two files can be stored on the storage system having different RAID levels of protection,” [Abstract] (Different level of protection/reliability in different RAID level.)
Claim 16 is rejected over YU, ROGERS, HWANG and Haswell.

However, Haswell teaches “wherein the data item is storable in a same file with another data item having a different reliability level than the data item's reliability level.” as “at least two files can be stored on a same storage unit of the storage system can have different RAID levels of protection.” [Abstract] (Two files of different protection level can be stored in same RAID level.)
YU, ROGERS, HWANG and Haswell are analogous arts because they teach memory zoning based on protection level.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of YU, ROGERS, HWANG and Haswell before him/her, to modify the teachings of YU to include the teachings of combination of YU, ROGERS and HWANG with the motivation of the advantages of the present invention are provided by a filing system controlling block-level storage on a plurality of storage units, such as hard disk drives, random access memory devices and/or optical drives. [Haswell, ¶0010]
Claim 17 is rejected over YU, ROGERS, HWANG and Haswell.
The combination of YU, ROGERS and HWANG does not explicitly teach wherein the data item's reliability level is a RAID level and the another data item's reliability level is a different RAID level.
However, Haswell teaches “wherein the data item's reliability level is a RAID level and the another data item's reliability level is a different RAID level.” as “At least two files can be 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. [US 2018/0088856] in view of ROGERS et al. [US 2012/0079424] in further view of HWANG [US 2016/0179421] and yet in further view of Arslan et al. [US 2016/0217823].
Claim 8 is rejected over YU, ROGERS, HWANG and Arslan.
The combination of YU, ROGERS and HWANG does not explicitly teach wherein the different reliability zones comprise a first reliability zone that supports a first erasure coding scheme and a second reliability zone that supports a second, different erasure coding scheme.
However, Arslan teaches “wherein the different reliability zones comprise a first reliability zone that supports a first erasure coding scheme and a second reliability zone that supports a second, different erasure coding scheme.” as “In one embodiment, erasure coding logic 279 selects a coding approach. Erasure coding logic 279 may select the coding approach based, at least in part, on an execution speed of the apparatus 200, a data protection overhead of the apparatus 200, a coding overheard of the erasure coding approach, a data rebuild characteristic of the data object, a data protection policy associated with the apparatus, a data protection policy associated with the data object a data protection policy associated with a user, a reliability of a member of the N data storage devices, or a frequency of latent sector errors on a member of the N data storage devices.” [¶0042] (Different erasure coding approach is being used for different level of protection and reliability.)
YU, ROGERS, HWANG and Arslan are analogous arts because they teach memory system and memory controller.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. [US 2018/0088856] in view of ROGERS et al. [US 2012/0079424] in further view of HWANG [US 2016/0179421] and yet in further view of Murphy et al. [US 2015/0324285].
Claim 12 is rejected over YU, ROGERS, HWANG and Murphy.
The combination of YU, ROGERS and HWANG does not explicitly teach wherein the data items' physical block address (PBA) includes a component that identifies the one of the reliability zones.
However, Murphy teaches “wherein the data items' physical block address (PBA) includes a component that identifies the one of the reliability zones.” as “the address presented from the client may be translated to a specific physical address in the abstracted memory device as defined by the protection zone.” [¶0031] (Physical address is being used for determining different reliability zones.)
YU, ROGERS, HWANG and Murphy are analogous arts because they teach memory system and memory controller.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of YU, ROGERS, HWANG and Murphy before him/her, to modify the teachings of combination of YU, ROGERS and HWANG to include the teachings of Murphy with the motivation of embodiments of the present 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. [US 2018/0088856] in view of Murphy et al. [US 2015/0324285] and in further view of HWANG [US 2016/0179421].
Claim 19 is rejected over YU, Murphy and HWANG.
YU teaches “A method, comprising: receiving a PUT command that identifies a reliability level for a data item being firstly written into a storage system;” as “The first memory controller 121-4 may receive the write command transmitted by the system controller 110 and may search for and find a storage component having the same grade as the first data grade, i.e., the first grade G1, from among the first storage components 123-1 through 123-n. Then, the first memory controller 121-4 may write the first sector D1-1 of the first data D1 to the found storage component.” [¶0110] (Based on grade information from the command, a sector is identified to store the data.)
“storing the data item in physical storage space assigned to the reliability zone;” as “a system controller configured to provide a write command for data comprising at least first and second sectors to the first memory controller and the second memory controller based on the first grade information and the second grade information, and determine a first location and a second location to write the first sector and the second sector, respectively, based on the first grade information, the second grade information, and a threshold value.” [¶0009] (Based on grading information, data is assigned to particular location.)
YU does not explicitly teach assigning a PBA to the data item in response to the receiving of the command that identifies a new reliability level for the data item that corresponds 
receiving a command that identifies a new reliability level for the data item;
assigning a new PBA to the data item, the new PBA corresponding to another reliability zone that is different than the reliability zone and implements a reliability level that is at least as protective as the identified new reliability level; and, in response to the receiving of the command that identifies the new reliability level for the data item and the assigning of the new PBA to the data item, reading the data item from the physical storage space and storing the data item in different physical storage space assigned to the another reliability zone.
However, Murphy teaches “assigning a PBA to the data item in response to the receiving of the command that identifies a new reliability level for the data item that corresponds to a reliability zone of the storage system that implements a reliability level that is at least as protective as the identified reliability level;” as “the address presented from the client may be translated to a specific physical address in the abstracted memory device as defined by the protection zone.” [¶0031] (Physical address is being used for determining different reliability zones in response to the command.)
YU and Murphy are analogous arts because they teach memory system and memory controller.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of YU and Murphy before him/her, to modify the teachings of YU to include the teachings of Murphy with the motivation of embodiments of the present disclosure may be practiced with other high-speed data buses that 
The combination of YU and Murphy does not explicitly teach receiving a command that identifies a new reliability level for the data item;
assigning a new PBA to the data item, the new PBA corresponding to another reliability zone that is different than the reliability zone and implements a reliability level that is at least as protective as the identified new reliability level; and, in response to the receiving of the command that identifies the new reliability level for the data item and the assigning of the new PBA to the data item, reading the data item from the physical storage space and storing the data item in different physical storage space assigned to the another reliability zone.
However, HWANG teaches “receiving a command that identifies a new reliability level for the data item;” as “The memory controller 1310 may provide the trimming command TRIM to the first memory device 1330 in response to the error signal.” [¶0093] (A trimming command can be sent by the storage controller to adjust the storage volume and eventually move data.)
“assigning a new PBA to the data item, the new PBA corresponding to another reliability zone that is different than the reliability zone and implements a reliability level that is at least as protective as the identified new reliability level; and, in response to the receiving of the command that identifies the new reliability level for the data item and the assigning of the new PBA to the data item, reading the data item from the physical storage space and storing the data item in different physical storage space assigned to the another reliability zone.” as “when a storage reliability level of a memory area storing specific data is changed into another storage reliability level, the specific data may be moved to another memory area having a storage reliability level corresponding to a required reliability level of the specific data.” [¶0111] (When 
YU, Murphy and HWANG are analogous arts because they teach memory system and memory controller.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of YU, Murphy and HWANG before him/her, to modify the teachings of combination of YU and Murphy to include the teachings of HWANG with the motivation of The memory controller controls the memory devices such that data and required level data associated with a required reliability level of the data are stored in some or all of the memory areas. [HWANG, Abstract]
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. [US 2018/0088856] in view of Murphy et al. [US 2015/0324285] in further view of HWANG [US 2016/0179421] and yet in further view of Haswell [US 2005/0132212].
Claim 21 is rejected over YU, Murphy, HWANG and Haswell.
The combination of YU, Murphy and HWANG does not explicitly teach wherein the data item is stored in a file with another data item having a different reliability level.
However, Haswell teaches “wherein the data item is stored in a file with another data item having a different reliability level.” as “at least two files can be stored on a same storage unit of the storage system can have different RAID levels of protection.” [Abstract] (Two files of different protection level can be stored in same RAID level.)
YU, Murphy, HWANG and Haswell are analogous arts because they teach memory zoning based on protection level.

Response to Arguments
Applicant's arguments filed on 06/16/2021 have been fully considered but they are not persuasive. 
Applicant’s first argument regarding claim 1 is Rogers does not teach this limitation: “in order to change the data item's reliability level, the storage system management unit is to determine a different reliability zone for the data item and move the data item from the one of the reliability zones to the different reliability zone,” Examiner respectfully disagrees. Rogers teaches inheriting protection level (i.e. reliability level) from a storage zone. This implies “to change data’s reliability level, it has to be moved to a different zone with different reliability, so, the data can inherits the new reliability level. Furthermore, the 3rd reference Hwang recites “when a storage reliability level of a memory area storing specific data is changed into another storage reliability level, the specific data may be moved to another memory area having a storage reliability level corresponding to a required reliability level of the specific data.”, which also clearly teaches this limitation. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MASUD K KHAN/            Primary Examiner, Art Unit 2132